FILED
                            NOT FOR PUBLICATION                              JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DERRICK LANG HUNTER,                             No. 14-35252

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00107-JPH

 v.
                                                 MEMORANDUM*
SHELLY THOMPSON, Supervisor
Assistant; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Thomas O. Rice, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Washington state prisoner Derrick Lang Hunter appeals pro se from the

district court’s judgment dismissing for failure to exhaust administrative remedies

his 42 U.S.C. § 1983 action alleging claims arising out of alleged sexual and racial


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
harassment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir. 2015). We affirm.

      The district court properly dismissed as to defendants Vail, Morse, Parker,

Scott, and Barlow because Hunter did not raise his claims of alleged failure to train

and supervise in any grievance before filing this action. See Morton v. Hall, 599
F.3d 942, 946 (9th Cir. 2010) (“[A] grievance suffices if it alerts the prison to the

nature of the wrong for which redress is sought.” (citation and internal quotation

marks omitted)).

      The district court properly dismissed as to defendants Thompson and

Burnette because, although Hunter made complaints of harassment through Prison

Rape Elimination Act procedures, Hunter did not properly exhaust through the

Offender Grievance Program, and did not show that administrative remedies were

effectively unavailable to him. See Woodford v. Ngo, 548 U.S. 81, 90 (2006)

(“[P]roper exhaustion of administrative remedies . . . ‘means using all steps that the

agency holds out, and doing so properly (so that the agency addresses the issues on

the merits).’” (citation omitted)); Sapp v. Kimbrell, 623 F.3d 813, 823-24, 826-27

(9th Cir. 2010) (describing limited circumstances where exhaustion might be

excused); Panaro v. City of N. Las Vegas, 432 F.3d 949, 954 (9th Cir. 2005) (a

prisoner cannot constructively exhaust through participation in an internal


                                           2                                    14-35252
investigation, which is not “equivalent to [the] assertion of a grievance in the

administrative procedure available at the [prison]”).

      AFFIRMED.




                                           3                                       14-35252